                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              November 15, 2019
                          UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

MANNING ROLLERSON,                        §
                                          §
             Plaintiff.                   §
                                          §
VS.                                       §     CIVIL ACTION NO. 3:18–CV–00235
                                          §
PORT FREEPORT and                         §
UNITED STATES ARMY CORPS OF               §
ENGINEERS,                                §
                                          §
             Defendants.                  §


                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

      On October 21, 2019, United States Magistrate Judge Andrew M. Edison filed a

Memorandum and Recommendation (Dkt. 51) recommending that The United States Army

Corps of Engineers’ Motion to Dismiss (Dkt. 37) be GRANTED.

      On November 4, 2019, Rollerson filed Objections. See Dkt. 52. In accordance with

28 U.S.C. § 636(b)(1)(C), this Court is required to “make a de novo determination of those

portions of the [magistrate judge’s] report or specified proposed findings or

recommendations to which objection [has been] made.” After conducting this de novo

review, the Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).

      The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s
Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

      (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 51) is
            APPROVED AND ADOPTED in its entirety as the holding of the Court;
            and

      (2)   The United States Army Corps of Engineers’ Motion to Dismiss (Dkt. 37) is
            GRANTED.

      It is so ORDERED.

      SIGNED and ENTERED this 15th day of November, 2019.




                                      ______________________________________
                                             JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




                                         2
